       Case 8:19-cv-03541-DKC Document 2 Filed 03/25/21 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
KEVIN MILLER
     Petitioner                     :

     v.                             :   Criminal Case No. DKC 17-0196
                                        Civil Action No. DKC 19-3541
                                    :
UNITED STATES OF AMERICA
     Respondent                     :

                          MEMORANDUM OPINION

     Kevin Miller, Petitioner, filed a Motion to Vacate, Set Aside,

or Correct a Sentence pursuant to 28 U.S.C. § 2255, asserting that

he   received   ineffective    assistance    of   counsel    during   the

restitution phase.     He claims that his attorney failed to do a

records search to determine a proper restitution amount, was not

prepared to argue on Defendant’s behalf, and did not appeal the

ruling.   The Government argues that a restitution order may not be

challenged by a § 2255 motion and that the claim fails on the

merits in any event.

     The federal habeas statute, 28 U.S.C. § 2255, may only be

used to challenge the custodial aspects of a person’s sentence:

      United States Courts of Appeals and this Court have held
      that   a   petitioner   may   only   attack   terms   of
      incarceration, and not a restitution order, in a § 2255
      motion. In an unreported case, the United States Court
      of Appeals for the Fourth Circuit explained that “a §
      2255 motion may not be used for the sole purpose of
      challenging fines or restitution orders.” United States
      v. Hudgins, No. 06-6048, 2006 WL 2794412, at *1 (4th
      Cir. Sept. 25, 2006). Subsequently, in United States v.
      Fabian 798 F. Supp.2d 647, 684 (D. Md. 2011), this Court
 Case 8:19-cv-03541-DKC Document 2 Filed 03/25/21 Page 2 of 4



similarly explained that “28 U.S.C. § 2255 only entitles
prisoners to attack a custodial component of a sentence
... restitution orders cannot be attacked through a §
2255 petition, including those filed when the defendant
is incarcerated.” Id. at 684. In reaching this
conclusion, this Court cited several other United States
Courts of Appeals decisions, which all principally
relied on the language of § 2255:

     A prisoner in custody under sentence of a
     court established by Act of Congress claiming
     the right to be released upon the ground that
     the sentence was imposed in violation of the
     Constitution or laws of the United States, or
     that the court was without jurisdiction to
     impose such sentence, or that the sentence was
     in excess of the maximum authorized by law, or
     is otherwise subject to collateral attack, may
     move the court which imposed the sentence to
     vacate, set aside or correct the sentence.

Id. (quoting Smullen v. United States, 94 F.3d 20, 25-
26 (1st Cir. 1996) (citing 28 U.S.C. § 2255(a)) (emphasis
in original). In one case this Court relied on, the
Second Circuit explained that “[s]everal circuits have
held that neither a fine nor an order of restitution
amounts to custody.” Kaminski v. United States, 339 F.3d
84, 87 (2d Cir. 2003) (citing Barnickel v. United States,
113 F.3d 704, 706 (7th Cir. 1997)); United States v.
Michaud, 901 F.2d 5, 7 (1st Cir. 1990); Poodry v.
Tonawanda Band of Seneca Indians, 85 F.3d 874, 894 (2d
Cir. 1996)). This Court also cited the Eleventh, Eighth,
Ninth, Fifth, Seventh, and First Circuits. Fabian, 798
F.Supp. at 684 (citing Mamone v. United States, 559 F.3d
1209, 1211 (11th Cir. 2009); Kaminski, 339 F.3d at 87;
United States v. Bernard, 351 F.3d 360, 361 (8th Cir.
2003); United States v. Thiele, 314 F.3d 399, 402 (9th
Cir. 2002); United States v. Hatten, 167 F.3d 884, 887
(5th Cir. 1999); Barnickel v. United States, 113 F.3d
704, 706 (7th Cir. 1997); Smullen v. United States, 94
F.3d 20, 25-26 (1st Cir. 1996)). Accordingly, this Court
concluded that “[f]ollowing the lead of the courts cited
above, the court concludes that a noncustodial component
                              2
           Case 8:19-cv-03541-DKC Document 2 Filed 03/25/21 Page 3 of 4



       of a sentence, such as a restitution or forfeiture order,
       cannot be attacked in a § 2255 petition.” Fabian, 798
       F.Supp. at 684-85.

Choi v. United States, No. CR RDB-12-0066, 2018 WL 620454, at *2–

3    (D.    Md.   Jan.    30,   2018)(footnotes    omitted),   reconsideration

denied sub nom. Chung Choi v. United States, No. CR RDB-12-0066,

2018 WL 1512994 (D. Md. Mar. 27, 2018).              Accordingly, the motion

will be DENIED.

       Pursuant to Rule 11(a) of the Rules Governing Proceedings

Under 28 U.S.C. § 2255, the court is required to issue or deny a

certificate of appealability when it enters a final order adverse

to    the     applicant.         A   certificate    of   appealability    is   a

“jurisdictional          prerequisite”   to   an   appeal   from   the   court’s

earlier order.           United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).       A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2).       Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the constitutional claims debatable or

wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability
                                         3
       Case 8:19-cv-03541-DKC Document 2 Filed 03/25/21 Page 4 of 4



will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quotation marks omitted).

As in the earlier Memorandum Opinion, Mr. Miller does not satisfy

that standard and a certificate will not issue.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    4
